Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Terminal Disclaimer
The terminal disclaimer filed on May 5, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,271,836 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

The following is an examiner’s statement of reasons for allowance: With respect to base claim 2, none of the prior art of record, alone or in combination, discloses an endoscopic stitching device comprising, inter alia: a tool assembly including a suture needle and a pair of jaws, each jaw of the pair of jaws including a needle engaging blade supported thereon, each needle engaging blade being transitionable between an extended position in which the needle engaging blade engages the suture needle and a retracted position in which the needle engaging blade is disengaged from the suture needle; and a drive assembly including: first and second lead screws; first and second nuts; and first, second, and third electrical actuators, the first and second lead screws operatively connected to the respective first and second electrical actuators, the first and second nuts operatively connected to the respective needle engaging blades, wherein the device further includes an actuation shaft operatively coupled with the third electrical actuator to cause axial displacement of the actuation 
With respect to base claim 12, none of the prior art of record, alone or in combination, discloses an endoscopic stitching device comprising, inter alia: a handle assembly including a drive assembly including first, second, and third electrical actuators; and a tool assembly operatively coupled to the handle assembly, the tool assembly including a suture needle and a pair of jaws pivotally associated with one another, each jaw of the pair of jaws including a needle engaging blade supported thereon, each needle engaging blade transitionable between an extended position in which the needle engaging blade engages the suture needle and a retracted position in which the needle engaging blade is disengaged from the suture needle, the first and second electrical actuators operatively coupled with the respective needle engaging blades to provide axial displacement of the needle engaging blades, wherein the device further includes an elongate member extending from the handle assembly and supporting the tool assembly, and wherein the elongate member includes an actuation shaft operatively coupled with the third electrical actuator such that axial displacement of the actuation shaft results in opening and closing of the pair of jaws.
With respect to base clam 22, none of the prior art of record, alone or in combination, discloses an endoscopic stitching device comprising, inter alia: a tool assembly including a pair of jaws transitionable between open and closed positions, each jaw of the pair of jaws including a needle engaging blade supported thereon, each needle engaging blade being transitionable between extended and retracted positions; a drive assembly including: first and second lead screws; first 
For comparison to the present invention, prior-art reference Woodard, Jr. et al., for example, discloses an endoscopic stitching device comprising, inter alia: a handle assembly including a drive assembly; and a tool assembly operatively coupled to the handle assembly, the tool assembly including a suture needle and two pairs of jaws, each pair of jaws being configured to engage the suture needle and to disengage from the suture needle; wherein the device further includes an elongate member extending from the handle assembly and supporting the tool assembly.  However, Woodard, Jr. et al. do not disclose that each jaw includes a needle engaging blade supported thereon.  
	Also, the abovementioned terminal disclaimer overcomes the nonstatutory double patenting rejection set forth in the Office action of February 17, 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771